—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bárbaro, J.), rendered May 11, 2000, convicting him of burglary in the first degree, robbery in the first degree, attempted robbery in the second degree, assault in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and sentencing him to concurrent definite terms of 10 years’ imprisonment on the convictions of burglary in the first degree and robbery in the first degree, seven years’ imprisonment on the convictions of attempted robbery in the second degree and assault in the second degree, and one-year imprisonment on the conviction of criminal possession of a weapon in the fourth degree.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the terms of imprisonment imposed on the defendant’s convictions of burglary in the first degree and robbery in the first degree from concurrent definite terms of 10 years’ imprisonment to concurrent definite terms of eight years’ imprisonment; as so modified, the judgment is affirmed.
We hold, and the People concede, that under the unique circumstances of this case, the defendant should be sentenced to concurrent definite terms of eight years’ imprisonment for his convictions of the crimes of burglary in the first degree and robbery in the first degree. Santucci, J.P., S. Miller, Krausman and Goldstein, JJ., concur.